Citation Nr: 0803298	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-09 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971, with service in Okinawa from January 1969 to August 
1970.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2005, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purposes of 
such remand were to obtain relevant treatment records and to 
facilitate readjudication of the veteran's claim for service 
connection for PTSD on the basis of evidence submitted at a 
Board hearing in May 2005 without a waiver for its initial 
consideration by the RO.  

Following the AMC's attempts to complete the requested 
actions, the case has since been returned to the Board for 
further review.  Received by the Board in October 2007 in 
accordance with 38 C.F.R. § 20.1304 (2007) was additional 
documentary evidence, which was not accompanied by a waiver 
for its initial review by the RO.  However, inasmuch as the 
veteran is herein found to be entitled to service connection 
for PTSD, the need to solicit a waiver from the veteran or to 
remand the matter for RO consideration is obviated.  


FINDING OF FACT

There is a current medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a); there is credible supporting 
evidence that a claimed in-service stressor actually 
occurred; and there is medical evidence of a nexus between 
the veteran's d PTSD and his confirmed in-service stressor.




CONCLUSION OF LAW

PTSD was incurred during active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 describes the VA's 
duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  In light of the Board's full grant 
of the benefit sought by this appeal, there is no to discuss 
whether the veteran was fully and timely notified or provided 
all of the assistance to which we was entitled.  Likewise, 
the need to ascertain whether the AMC complied in full with 
reach directive of the Board's remand in August 2005 is also 
obviated.  

VA regulation, 38 C.F.R. § 3.304(f), sets forth the criteria 
necessary to establish service connection for PTSD.  For 
service connection to be awarded for PTSD, the record must 
show: (1) A current medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a) (2007); (2) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between diagnosed PTSD and the claimed in-
service stressor.

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressor(s).  
Moreau, 9 Vet. App. at 395-96.

The veteran contends that he suffers from PTSD as a result of 
in-service stressors, including his loading and unloading of 
mutilated bodies and body parts of deceased Vietnam soldiers 
while performing body bag details as a part of his duties 
while stationed in Okinawa, Japan during the Vietnam 
Conflict.  Service records confirm that the veteran served in 
Okinawa from January 1969 to August 1970, during which time 
his principal duties were as a supply clerk and parachute 
packer.  In addition, a fellow serviceman who also served on 
Okinawa from May 1970 to June 1971 and with whom the veteran 
had nearly daily contact indicated in his statement, received 
by VA in May 2007, that the veteran was involved in the 
loading and unloading of body bags and parachutes and that he 
found such tasks to be stressful.  
In all, the Board finds that the veteran's claimed stressor 
event involving his loading and unloading of body bags, as 
well as his inspection thereof, some of which were not fully 
sealed and contained bodies or parts of bodies of slain 
soldiers, has been sufficiently corroborated by independent, 
credible supporting evidence.  Moreover, the Board finds the 
veteran's account of such stressor to be credible and not 
otherwise contradicted by the evidentiary record.  

As well, the medical evidence of record identifies diagnoses 
of PTSD offered by three or more medical professionals, 
including a VA psychiatrist, and treatment therefor.  No VA 
psychiatric examination has been conducted to evaluate the 
nature and etiology of the veteran's PTSD, and, in this 
instance, none is needed given that the medical evidence on 
file satisfies the requirements of 38 C.F.R. § 3.304(f) that 
there be a current medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a) and that there be competent medical 
evidence linking the veteran's PTSD to a verified stressor.  
Indeed, VA and Vet Center records, as compiled by examining 
and treating mental health professionals, describe the 
veteran's intrusive thoughts and dreams about improperly 
closed body bags, dead bodies, and body parts, such as he 
encountered while on active duty in Okinawa.  

For the foregoing reasons, the veteran meets all three 
criteria of 38 C.F.R. § 3.304(f).  Thus, a grant of service 
connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



